DETAILED ACTION
Response to Amendment
1.	The amendment filed on 11/8/21 has been entered.
	Claims 2 and 21 have been amended.
	Claims 1-21 are pending.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”) US PG-Pub 2013/0082277 in view of Marino et al. (“Marino”) US PG-Pub 2012/0292665/Palacios et al. (“Palacios”) US PG-Pub 2013/0099247.
Park discloses in Fig. 1 a Ill-nitride semiconductor based heterojunction device comprising: a substrate; a Ill-nitride semiconductor region formed over the substrate, wherein the Ill-nitride semiconductor region comprises a heterojunction comprising at least one two-dimensional carrier gas (e.g. element 35) of second conductivity type ¶¶[0060 and 0063]); a first terminal (e.g. element 50) operatively connected to the Ill-nitride semiconductor region; a second terminal (e.g. element 60) laterally spaced from the first terminal in a first dimension (Figs. 1A 
Park teaches the device structure as recited in the claim. The difference between Park and the present claim is the recited depletion mode device. 
Palacios teaches a HEMT device that may be a normally-on (depletion mode) device which is turned off by employing a negative gate-source voltage lower than the threshold voltage of a transistor (¶[0057]). Similarly, Marino teaches a HEMT device and suggests that by varying materials of the different layers and/or their doping, a depletion mode device or an enhancement mode can be realized of a transistor (¶[0081]).  
One of ordinary skill in the art could have pursued the teachings of Marion/Palacios with a reasonable expectation of success.  The combination of References Jeon and Marino/Palacios 
Re claim 21, The examiner notes that limitations of the form "in use ..." is considered a recitation of intended use. MPEP 2106.C states:
As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use, 
(B) "adapted to" or “adapted for" clauses, 
(C) "wherein" clauses, or 
(D) "whereby" clauses.

Accordingly, as no further positive structural limitations have been claimed, the device of the combined references is sufficient to be used in the instant manner and anticipates the claim.

Response to Arguments
5.	Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. Applicants argue that the perspective view of the corresponding device in Fig. 1A clearly shows that the gate electrode 70 is in physical contact with the nitride semiconductor layer 30 at multiple locations as shown above. This is not persuasive because Park suggests (¶[0066]) that only a portion of gate element 70 may be in contact with Ill-nitride element 30 indicating that the entire element 70 is not in physical contact with element 30. It may have been entire [emphasis added] active gate region is not in physical contact with the Ill-nitride semiconductor region. If so, Applicants are entitled to amend the claim so long there is clear support in the originally filed application for the new limitation in the claim.
Allowable Subject Matter
6.	Claims 1 and 3-20 are allowed.
7.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses, inter alia, wherein the auxiliary heterojunction transistor is a first auxiliary heterojunction transistor, and wherein the heterojunction power device further                           comprises a second auxiliary heterojunction transistor which is operatively connected in parallel with the first auxiliary transistor, and wherein the first additional terminal of the first auxiliary heterojunction transistor is operatively connected to a source terminal of the second auxiliary heterojunction transistor, and the second additional terminal of the first auxiliary heterojunction transistor is operatively connected to a drain terminal of the second auxiliary heterojunction transistor.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shah et al. (US 2016/0373106) teaches the advantages of employing a normally-on (depletion mode) device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Green B Yara can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/AHMED N SEFER/Primary Examiner, Art Unit 2893